809 F.2d 1525
Ignatius WALLACE and Rochelle Vana, Plaintiffs-Appellees,v.TOWN OF PALM BEACH, a Florida Municipal Corporation, JosephTerlizzese, Chief of Police, Robert Grace and Paul Ilyinsky,individually and in their capacities as present or formermembers of the Town Council, Charles Warwick, Defendants-Appellants.
No. 86-5048

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Feb. 13, 1987.
John C. Randolph, Johnston, Sasser, Randolph & Weaver, West Palm Beach, Fla., for defendants-appellants.
James K. Green, Green, Eisenberg & Cohen, W. Palm Beach, Fla., David Lipman, Lipman & Weisberg, Miami, Fla., M. David Gelfand, c/o Tulane Law School, New Orleans, La., for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Florida;  Norman C. Roettger, Jr., Judge.
Before KRAVITCH and HATCHETT, Circuit Judges, and MORGAN, Senior Circuit Judge.
PER CURIAM:


1
This appeal is dismissed.


2
During the pendency of this appeal, the Florida Legislature passed, and the Governor signed, a statute which specifically forbids and preempts the registration scheme which is the subject of this suit.